Citation Nr: 1809121	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder as secondary to bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for psoriasis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1985 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) from October 2010 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

With regard to the pending psoriasis claim, the Veteran failed to appear for a scheduled Central Office hearing in November 2016.  He has not requested that the hearing be rescheduled, or provided good cause for his failure to appear.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This claim was subsequently remanded by the Board in August 2017 for additional development, which is addressed in greater detail below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's bilateral ankle disorder claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's psoriasis has been manifested by subjective complaint of itching and peeling; objective findings include itchy lesions affecting 15 percent or less of his body and daily treatment with topical corticosteroids.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a rating in excess of 10 percent for psoriasis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is rated at 10 percent for psoriasis under DC 7816.  In order to warrant a higher rating, the evidence must show the following:

* 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period (30%). 

In an August 2010 VA examination, the Veteran reported constant itching legs, shedding legs, and crusting legs as a result of his disability. The examiner observed that none of the affected areas were exposed to the sun, and estimated that the skin lesion coverage relative to the entire body was approximately 15 percent.  The Veteran did not present with exudation and ulcer formation at that time.  He used a topical corticosteroid twice per day without any side effects.  The use of intensive light therapy or electron beam therapy was explicitly denied.  Leg discoloration was also reported at that time; however, he did not indicate any functional impairment as due to his disability.  

The evidence also includes significant VA and private treatment records spanning the rating period on appeal.  During this time, the Veteran solicited ongoing treatment for his symptoms, to include itchy skin lesions of the lower body.  He was prescribed a number of topical corticosteroids and the occasional antibiotic.  At no time did he present with lesions covering more than 10 percent of his body surface area.  For example, treatment records dated March and April 2009 noted 10 percent of the body was affected; in December 2010, 5 percent of the body was affected.

Upon review of the above, the medical evidence does not support a higher rating.  Throughout the entire rating period on appeal, psoriasis was primarily productive of itchy skin lesions affecting no more than 15 percent or less of the Veteran's body surface area.  The symptoms were treated with the daily use of topical corticosteroids, to include various soaps and ointments.  The medical evidence is most consistent with a 10 percent rating but no more.  

The Board has also considered the Veteran's statements that his disability is worse.  In a March 2011 lay statement, he classified his disability as "stressful, as the condition will visibly affect [him] for life."  As a result, he was unable to wear short pants during warm weather, and external treatments stained his clothing.  To treat the disability, he reported the use of multiple corticosteroids or other immunosuppressive drugs.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's skin disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations and treatments.  The medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  As such, these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Of note, the Veteran contend that a 60 percent rating is warranted as due to his daily use of corticosteroid treatments; however, this argument conflates topical ointments with systemic therapies.  Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  

The evidence clearly indicates that the Veteran's treatment is limited to the daily use of various topical treatments meant to treat only the affected areas as opposed to the body as a whole.  Thus, his ongoing corticosteroid use qualifies as topical, and not systemic, therapy.  Accordingly, his treatment history does not provide an avenue to an increased rating at this time.  

In sum, the Veteran's psoriasis affects no more than 15 percent of his body and requires daily treatment with various topical corticosteroids.  Such a disability picture is best characterized in the criteria for the currently-assigned 10 percent rating.  Therefore, the benefit of the doubt rule is not applicable and the appeal is denied.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  


ORDER

A rating in excess of 10 percent for psoriasis is denied.  


REMAND

With respect to the bilateral ankle claim, the claim was denied in a July 2015 rating decision.  A timely notice of disagreement was received in June 2016.  To date, no statement of the case (SOC) has been issued which addresses this issue, nor has the Veteran indicated his desire to withdraw the claim.  Accordingly, a remand of this matter is required such that the requisite SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Provide the Veteran with an SOC addressing the issue of entitlement to service connection for a bilateral ankle disorder.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


